 

 



Exhibit 10.7

 

STOCK OPTION FORFEITURE AGREEMENT



 

This Stock Option Forfeiture Agreement (this “Agreement”) is made by and between
Amplify Energy Corp., a Delaware corporation (the “Company”), and the
individual  (the “Participant”) whose name is set forth on the signature page
attached here to (the “Signature Page”), effective as of the date set forth on
the Signature Page as the “Date of Forfeiture”. Capitalized terms not otherwise
defined in this Agreement shall have the meanings ascribed to those terms in the
Plan.

RECITALS

WHEREAS, the Company has previously granted to the Participant stock options
(the “Options”) to purchase shares of Common Stock pursuant to the Amplify
Energy Corp. Management Incentive Plan (as the same may be amended from time to
time, the “Plan”) and a Stock Option Award Agreement;

 

WHEREAS, the Participant believes it to be in the Participant’s best interest as
an employee of the Company and in the best interest of the Company and its
stockholders for the Participant to voluntarily surrender and cancel certain
outstanding unvested Options that the Participant presently holds, as identified
on the Signature Page (the “Forfeited Options”), so that additional shares
become available under the Plan which the Company may use for future grants of
stock options and other equity awards, including a grant of Restricted Stock
Units to the Participant;

 

WHEREAS, the Participant desires to surrender the Forfeited Options for
cancellation without receiving any cash, equity awards or other consideration
and without any expectation to receive, and without imposing any obligation on
the Company to pay or grant, any cash, equity awards or other consideration
presently or in the future in connection with the cancellation of such Forfeited
Options; and

 

WHEREAS, the Company is relying on the Participant’s surrender and cancellation
of the Forfeited Options in making administrative determinations regarding the
Plan.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Surrender and Cancellation of Options. The Participant hereby surrenders the
Forfeited Options for cancellation, and the Company hereby accepts such
surrender and cancellation, effective as of the Date of Forfeiture. By execution
of this Agreement, the parties have taken all steps necessary to cancel the
Forfeited Options.

2.No Expectation or Obligation. The Participant and the Company acknowledge and
agree that the surrender and cancellation of the Forfeited Options described
herein shall be without any expectation of the Participant to receive, and
without imposing any obligation on the Company to pay or grant, any cash, equity
awards or other consideration presently or in the future in connection with the
surrender and cancellation of such Forfeited Options.

--------------------------------------------------------------------------------

3.Miscellaneous.

(a)Reliance. The Participant acknowledges and agrees that the Company is relying
on the provisions of Sections 1 and 2 herein in connection with the
administration of the Plan including, without limitation, determinations
regarding the nature of future grants thereunder.

(b)Successor and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, both parties and their respective successors and assigns.

(c)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Delaware, without regard to any choice
of law principle that would dictate the application of the law of another
jurisdiction.

(d)Counterparts. This Agreement may be executed in several counterparts and all
documents so executed shall constitute one agreement, binding on each of the
parties hereto, notwithstanding that both of the parties did not sign the
original or the same counterparts.

(e)Headings. The headings of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

(f)Severability. In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

(g)Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement. The Company and the
Participant have made no promises, agreements, conditions, or understandings
relating to this subject matter, either orally or in writing, that are not
included in this Agreement.

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
Option Forfeiture Agreement as of the dates set forth below.

 

 

AMPLIFY ENERGY CORP.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

Date:

 

Participant Name: [                         ]

 

 

 

 

Forfeited Options

 

 

 

Date of Grant: May 4, 2017

 

 

 

Number of Forfeited Options: [          ]

 

 

 

Exercise Price: $21.58

 

 

 

 